UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-6098



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SPENCER T. MYERS,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:00-00062-01)


Submitted:   April 25, 2007                  Decided:   May 17, 2007


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Spencer T. Myers, Appellant Pro Se. Richard Gregory McVey, OFFICE
OF THE UNITED STATES ATTORNEY, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In 2000, Spencer T. Myers was convicted on various drug

and weapons charges, and sentenced to life imprisonment with a

consecutive    twenty-five     year    term.      This   court    affirmed   the

conviction on appeal.      United States v. Myers, 280 F.3d 407 (4th

Cir. 2002).    In January 2006, Myers filed a notice of appeal dated

December 28, 2005, seeking further review of his sentence. Because

Myers has already had his appeal from that sentence, we dismiss the

appeal for lack of jurisdiction.              We deny all pending motions,

including     Myers’s    motions      for     appointment   of    counsel    and

reconsideration    and   the   Government’s       motion    for   remand.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     DISMISSED




                                      - 2 -